Title: To John Adams from James McHenry, 15 February 1798
From: McHenry, James
To: Adams, John



War Office 15 Febry. 1798

In obedience to the request of the President the Secry. of War respectfully submits the following observations, on the subject of his reference of the 24th of Jany. ulto.
It is an undoubted fact, that there is a very general indisposition to war in the minds of the people of the Untied States, and that there is a considerable part of them still peculiarly averse to a war with the French republic, notwithstanding the late violent conduct of that nation has greatly alienated them from her.
Under this general aversion of the people to war, and aversion in a considerable part of the community, particularly to a war with France, an express declaration of hostility by the U.S. or a formal rupture between the two countries, would carry matters to the greatest extremity & consequently subject us to all the chances of evil which can accrue from the vengeance of a nation stimulated by boundless ambition, and insatiable thirst for plunder, and extraordinary success.
Taking such to be the temper of the people, a mitigated hostility will be the most likely to fall in with the general feeling, while it leaves a door open for negotiation, and secures some chances to avoid some of the extremities of a formal war.
It is pretty evident that it is not easy to discover what we could gain by a formal war with France. She has no trade; and as to Islands, if we could acquire such they are certainly not desireable in our present situation.
These premises lead to this conclusion, that in the event of a failure of the present attempt to negotiate, a truly vigorous defensive plan with a countenance still kept up, to negotiate, is the course that best comports with the temper of the times, and the actual circumstances of the country.
Should therefore one or more of our Commissioners remain in Europe, it maybe proper to leave them there not to lose the appearance of still being disposed to meet any opening to accommodation. If however they should all return, it would be a degree of humiliation which cannot be recommended, that of sending them back.
In this view of things the measures presumed expedient for Congress to adopt are.
1. To give permission to merchant vessels under proper guards to arm for defense.
2. To authorise the President to prepare as fast as possible 20 sloops of War from 16 to 20 guns each. It is presumed that vessels already built and fit for the purpose may be procured in sufficient number.
3. To authorise the President to complete as fast as possible the three remaining frigates.
4. To give authority to the President, in case of open rupture, to provide equip, and by such means as he may judge best, a number of ships of the line, not exceeding ten in number.
5. To declare the treaties of alliance and commerce between the U.S. and France suspended.
6. To provide for raising immediately a regular force of 16,000 men, and an auxiliary provisional army of 20,000.
7. To bring into action all the sources of revenue, and to authorise an immediate loan commensurate to the aforesaid objects.
The Presidents measures, predicated upon these, will be.
To communicate to Congress with manly, but calm and sedate firmness, and without irritation, the ill success of the attempt to negotiate, and the circumstances attending it. To deplore the failure of the measure. To inculcate that the crisis is a very serious one, and looking forward to possible events in Europe, one that may involve the safety, liberty, and prosperity of our country. That the situation in which we are placed points out two objects for deliberation, one, effectual measures of immediate defence to our commerce, the other, ulterior security, in the event of open rupture. Towards these, the aforesaid measures maybe refered to, but without detail as to number of ships &c &c. It may also be expedient to throw in, that the hope of an accommodation without proceeding to open rupture, ought not to be abandoned or precluded, while measures of self preservation ought not to be omitted or delayed, and ought to be prosecuted with a vigour commensurate with the present urgency and eventual greatness of the danger. It appears also proper that it should be noticed, that France, by formally violating, has in fact suspended the treaties, that they ought consequently ad interim, to be suspended by the U.S. since the observance on one side and not on the other can only produce inconvenience and embarrassment. The necessity likewise of ample provision of revenue ought to be dwelt upon with emphasis, accompanied with strong allusions to great future possible dangers.
The Secy. begs leave to add, that it appears to him, that the stile of such a communication, ought to be cautious, solemn, grave and perfectly derobed of all asperity or insult.
As to an Embargo. It does not present itself at this juncture as at all eligible.
With regard to Spain. Nothing more seems adviseable at present, than to instruct our minister at that Court to make respectful but energetic representations, pressing the fulfilment of the treaty.
With regard to Holland or Portugal. It is not apparent that any thing is requisite, except to endeavour to continue and cultivate good understanding.
As to England. Notwithstanding her naval victories, and undisputed controul of the ocean, her fate remains yet, perhaps, precarious, and must continue so, as long invasion remains practicable or possible. This consideration may render it best to avoid entangling ourselves with an alliance. It may be said besides, that the interest she has in our fate, will command as much from her as treaty; that, more over, if she can maintain her own ground, she will not see us fall, and if she cannot, our help will not maintain her, and a treaty will not be observed. It may be said further. If we enter into an alliance, and France should endeavour to detach us from it, by offering advantagious terms of peace, it would be a difficult and dangerous task to the President, to resist the popular cry for acceptance of her terms.
Upon the whole, it would appear the safest course, to avoid any formal treaty, and to do no more than to communicate through Mr. King the measures in train; to sound Gr. B.  as to a loan; and we as to convoys; and  co-operation in case of open rupture, pointing the co-operation to the Floridas Louisiana and the South American possessions of Spain, if rupture, as is probable, shall extend to her. To prevail on Britain to lodge in her minister here, ample authority for all these purposes as far as they can be managed by him, but to do all this without any formal engagement or commitment in the first instance. It might also be thrown out in the event of co-operation that we should expect, all on this side the Mississppi with New Orleans, to be ours. It would also appear expedient, to direct a provisional negotiation to be opened for ten ships of the line, to be manned and commanded by us, to have effect  should Congress give authority to the President, in case of open rupture, to provide so many. It would appear best to charge with the instructions a confidential messenger.
In addition to these measures it would seem  adviseable  that the President should recommend a day to be observed as a day of fasting humiliation and prayer. On religious ground this is very proper. On political it is very expedient. It seems right to oppose the honest enthusiasm of religious opinion to the phrenzy of political fanaticism.
All which is respectfully submitted

James McHenry